                            UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF KANSAS

IN RE:                                               )
                                                     )
MICHAEL TAE-KIM AHLERS                               )       CASE NO. 19-20439
                                                     )
                                Debtor.              )

                                     CHANGE OF ADDRESS

           COMES NOW the Debtor and requests that the clerk change the following address listed

on the Court’s mailing matrix as follows:

From:                                                To:

           TKRK                                              TKRK
           c/o Leigh Massey                                  c/o Leigh Massey
           2600 Grand Blvd. Ste. 1100                        2400 Pershing #500
           Kansas City, MO 64108                             Kansas City, MO 64108




                                              EVANS & MULLINIX, P.A.

                                              /s/ Joanne B. Stutz
                                              Joanne B. Stutz, KS #12365; MO #30820
                                              7225 Renner Road, Suite 200
                                              Shawnee, KS 66217
                                              (913) 962-8700; (913) 962-8701 (Fax)
                                              jstutz@emlawkc.com
                                              Attorneys For Debtor


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served electronically to those
parties who have entered an appearance in the court’s Electronic Court Filing (ECF) System on
the date entered on the court’s docket.

                                              /s/ Joanne B. Stutz
                                              Joanne B. Stutz
00824783




                    Case 19-20439       Doc# 15   Filed 04/04/19    Page 1 of 1
